DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections; Allowable Subject Matter
Claim 24 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims. Claim 24 is considered allowable because the prior art appears to be silent regarding an alumina insulator associated with at least one electrode sealing fitting, said at least one fitting having the features of claim 23. For at least these same reasons, independent claim 47 is also considered to be allowable.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims. Claim 27 is considered allowable because the prior art appears to be silent regarding an alumina insulating washer positioned between first and second electrodes to prevent ejection of the second electrode from the first electrode. For at least these same reasons, independent claim 48 is also considered to be allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes a claim limitations which does not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. This limitation is: “power source”—as recited in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that there does not appear to be a corresponding structure for the 35 U.S.C. 112(f) limitation.

If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structure, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 19–31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Independent claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “a power source communicatively coupled to the reactor, the power source adapted to generate, within the reactor, an amount of electrical current to cause the liquid to reach at least a pseudocritical temperature”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out. Dependent claims 20–31 are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19–31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 19 recites the limitation “a power source communicatively coupled to the reactor, the power source adapted to generate, within the reactor, an amount of electrical current to cause the liquid to reach at least a pseudocritical temperature”. In order to understand what structural features correspond to this limitation, Examiner looks to the Specification. However, upon review, Examiner was unable to determine which structural features are being required by this limitation. As such, at this time, it is respectfully submitted that it is unclear what structural features are being required by this limitation. For at least these reasons, claim 1 is found indefinite. Dependent claims 20–31 are also rejected under 35 U.S.C. 112(b): based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 19–23, 25, and 28–31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale.2
With respect to claim 19, Dale discloses an apparatus comprising: a reactor having a first electrode and a second electrode; and a liquid flow path between said first and second electrodes. (Dale FIG. 1g (showing a first electrode 3 and a second electrode 2); see also FIG. 2a (showing a side view of the reactor).) Dale further discloses that its apparatus uses electrical voltage and current: via a “means for applying voltage” and a “means for supplying a direct current”. (Dal p. 6, first full paragraph; pp. 12–13.) These means are each interpreted as power sources coupled to the reactor.
The instant claim recites the limitation “adapted to generate, within the reactor, an amount of electrical current to cause the liquid to reach at least a pseudocritical temperature”. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Thus, in view of this holding, the instant limitation is not being given patentable weight. See also MPEP § 2114(II).
With respect to claim 20, the first electrode comprises a wall of said reactor. (Dale FIG. 1g.)
With respect to claim 21, at least a portion of said wall defines interior space of said reactor, wherein at least a portion of said second electrode is disposed within said interior space. (Dale FIG. 1g.)
With respect to claim 22, Dale’s reactor is tubular and said second electrode runs along a length of said tubular reactor. (Dale FIGs. 1g, 2a.)
With respect to claim 23, Dale’s apparatus comprises at least one electrode sealing fitting 5 that insulates said wall of said reactor from said second electrode. (Dale FIG. 1g.)
With respect to claim 25, Dale suggests that the wall of said reactor can be made of, inter alia, platinum—which has corrosion resistance.3
With respect to claim 28, Dale’s apparatus includes: a first section with an inlet 8 and an outlet 9; and a second section with an outlet 10. (Dale FIG. 2a.) Also, respectfully, the claim limitations “liquid” and “vapor” are not being patentable weight because they refer to materials worked upon as well as intended uses of the claimed apparatus. See MPEP §§ 2114, 2115.
With respect to claim 29, the vapor outlet is connected to said liquid outlet. (Dale FIG. 2a.)
With respect to claim 30, the first section is a lower section and the second section is an upper section. (Dale FIG. 2a.)
With respect to claim 31, Dale suggests that the pressure can be measured by a control system. (Dale p. 19, ll. 18–21.) Here, the control system is interpreted to be a “pressure regulator”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Zhang.4
With respect to claim 26, as discussed above, Dale discloses that its material can be platinum. (§ 5.2.6.) Dale does not appear to specify that the material includes high nickel alloy. Zhang suggests that platinum and high nickel alloy were both suitable materials for a cathode. (Zhang ¶ 5.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to modify Dale such that high nickel alloy was used in place of platinum: since Zhang suggests that both materials were suitable materials for a cathode. See MPEP § 2144.07.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are not persuasive for the reasons provided in the rejections supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed April 7, 2022 (“Spec.”)
        2 WO 2014/174309 A1, published October 30, 2014 (“Dale”).
        3 See, e.g., Facts About Platinum, LiveScience.org, https://www.livescience.com/39144-platinum.html (last visited March 26, 2022) (describing platinum as “extremely resistant to tarnishing and corrosion”).
        4 US 2011/0244305 A1, published October 6, 2011 (“Zhang”).